Case 8:18-cv-02869-VMC-CPT Document 114-3 Filed 08/23/19 Page 1 of 11 PagelD 1081

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; ALPINE SECURITIES

CORPORATION,
CASE NO.: 8:18-cv-02869-VMC-CPT
Plaintiffs,
vs.
CHRISTOPHER FRANKEL,
Defendant.

/

 

DECLARATION OF MIKE CRUZ IN SUPPORT OF PLAINTIFFS’ MOTION
FOR SUMMARY ADJUDICATION

Under 28 U.S.C. § 1746, I, Mike Cruz, declare that the following information

is true:
1. I am over 18 years old.
De I am the general counsel for plaintiff Scottsdale Capital Advisors.
3. I have personal knowledge and am otherwise competent to testify regarding the

information in this Declaration.

4, In 2015, Scottsdale Capital Advisors, Alpine Securities Corp. and the Hurry
Family Revocable Trust (collectively, “Plaintiffs”) considered hiring defendant Christopher
Frankel (“Frankel”) to help run their broker-dealer businesses, and engaged in discussions with
Frankel about their businesses.

5. Plaintiffs were aware that these discussions about their businesses would expose

Frankel to, and entrust him with, information that is commercially valuable to Plaintiffs and not
Case 8:18-cv-02869-VMC-CPT Document 114-3 Filed 08/23/19 Page 2 of 11 PagelD 1082

generally known or readily ascertainable in the broker-dealer securities industry or the public at
large.

6. In order to protect their confidential information, Plaintiffs required Frankel to
enter into a written non-disclosure agreement (the “NDA”) that would limit his use of Plaintiffs’
numerous trade secrets and confidential information. A true and correct copy of the NDA is
attached hereto as Exhibit 1.

7. On July 1, 2015, Alpine, Scottsdale, and Frankel entered into a second
nondisclosure agreement entitled the “Employee Nondisclosure & Computer Use Agreement”
(“Nondisclosure & Use Agreement”), a true and correct copy of which is attached hereto as
Exhibit 2.

8. Beginning in or about June 2015, and cantioning through September 2018, The
Trust, Alpine, and Scottsdale provided Frankel with access to information necessary for his
employment, including, Plaintiffs’ business practices, financial relationships and terms of those
relationships, client lists, pricing information, and private financial information of the Plaintiffs
and their clients.

%. Exhibit 5 to the deposition of John Hurry, and Exhibit 20 to the deposition of
Frankel is a true and correct copy of two days’ of Alpine’s trade runs from August 27 and 28,
2018. This document is proprietary to Alpine as it is shows all of the trades cleared through
Alpine on those dates. This information is not publicly available and Alpine derives economic
advantages by the public not knowing this information. Further, Alpine did not authorize or
approve the production of this material to Frankel.

10. Upon Frankel’s final termination from Alpine in October 2018, he did not notify

Scottsdale or Alpine that he had their documents in his possession or return said documents.
Case 8:18-cv-02869-VMC-CPT Document 114-3 Filed 08/23/19 Page 3 of 11 PagelD 1083

I declare under penalty of perjury that the foregoing statements are true and correct.

Executed on August 23, 2019.

MIKE CRUZ
Case 8:18-cv-02869-VMC-CPT Document 114-3 Filed 08/23/19 Page 4 of 11 PagelD 1084

Exhibit 1
 

Case 8:18-cv-02869-VMC-CPT Document 114-3 Filed 08/23/19 Page 5 of 11 PagelD 1085

CONFIDENTIAL

SCOTTSDALE CAPITAL ADVISORS

7170 E. McDonald Road, Suite 6, Scottsdale, Arizona ‘Tel 480-603-4900 Fax. 48040034901
NON-DISCLOSURE AND CONFIDENTIALITY AGREEMENT

This NON-DISCLOSURE AND CO hiwweboe AGREEMEN Lithe “Agreement”) is made as of DOPE
_ am ase. 2015, by he iSeho her bee  reh ke \ (the “Recipient’)
and SCOTTSDALE CAPITAL ADVISORS CORPORATION, an Arizona corporation, Alpine Securities Corporation
an Utah corporation, Cayman Securities Clearing and Trading LTD a Cayman Limited Company and any associated
company of the Hurry Family Revocable Trust (the “Discloser”).

RECITALS:

WHEREAS, Recipient and Disclosure have entered into discussions to form a business or employment relationship in
connection with the Disclosure’s business; and

WHEREAS, in connection with such discussions, the Discloser will communicate to the Recipient and grant the
Recipient access to Confidential Information (as defined below) pertaining to Discloser’s business, which Confidential
Information the Recipient recognizes to be the sole property of the Discloser and highly confidential in nature and the
transmission of which is granted in consideration of the Recipient's acceptance to sign this Agreement.

NOW, THEREFORE, THE PARTIES HERETO HEREBY AGREE AS FOLLOWS:
l. CONFIDENTIAL INFORMATION DEFINITION

(a) For purposes of this Agreement, “Confidential Information” means any data or information that is
proprietary to the Discloser and not generally known to the public, whether in tangible or intangible form, whenever
and however disclosed, including, but not limited to: (i) any marketing strategies, plans, financial information, or
projections, operations, sales estimates, business plans and performance results relating to the past, present or future
business activities of such party, its affiliates, subsidiaries and affiliated companies; (ii) plans for products or
services, (iii) customer lists and account information; (iv) any scientific or technical information, invention, design,
process, procedure, formula, improvement, technology or method; (v) any concepts, reports, data, know-how, works-
in-progress, designs, development tools, specifications, computer software, source code, object code, flow charts,
databases, inventions, information and trade secrets; and (vi) any other information that should reasonably be
recognized as confidential information of the Discloser. Confidential Information need not be novel, unique,
patentable, copyrightable or constitute a trade secret in order to be designated Confidential Information. The
Recipient acknowledges that the Confidential Information is proprictary to the Discloser, has been developed and
obtained through great efforts by the Discloser and that Discloser regards all of its Confidential Information as trade
secrets under the Arizona Trade Secrets Act, as amended (A.R.S, §44-401 set seq.).

(b) Notwithstanding anything in the foregoing to the contrary, Confidential Information shall not include
information which: (i) was known by the Recipient prior to receiving the Confidential Information from the Discloser; (b)
becomes rightfully known to the Recipient from a third-party source not known (afler diligent inquiry) by the Recipient
to be under an obligation to Discloser to maintain confidentiality; (c) is or becomes publicly available through no fault of
or failure to act by the Recipient in breach of this Agreement; (d) is required to be disclosed in a judicial or
administrative proceeding, or is otherwise requested or required to be disclosed by law or regulation, although the
requirements of paragraph 4 hereof shall apply prior to any disclosure being made; and (c) is or has been independently
developed by employees, consultants or agents of the Recipient without violation of the terms of this Agreement or
reference or access to any Confidential Information.

2. NON-DISCLOSURE AND NON-USE OF CONFIDENTIAL INFORMATION,

(a) With respect to Confidential Information obtained by Recipient, Recipient (1) will not, and will not permit its
officers, directors, employees, agents, independent contractors, advisors and affiliates (the “Representatives”) to disclose,
publish or disseminate Confidential Information to anyone other than its employees and agents on a need-to-know basis;
(ii) advise its Representatives of the proprietary nature of the Confidential Information and of the obligations set forth in
this Agreement; and require such Representatives to keep the Confidential Information confidential; (iii) shall keep all
Confidential Information strictly confidential by using a reasonable degree of care, but not less than the degree of care
used by it in safeguarding its own confidential information; and (iv) not disclose any Confidential Information received

(sca: 06-2015) Page | of 2
HURRYOR0E
Case 8:18-cv-02869-VMC-CPT Document 114-3 Filed 08/23/19 Page 6 of 11 PagelD 1086

CONFIDENTIAL
CONFIDENTIALITY AGREEMENT
by it to any third parties (except as otherwise provided for herein).
(b) The Recipient agrees to use the Confidential Information solely in connection with the current or contemplated

business relationship between the parties and not for any purpose other than as authorized by this Agreement without the
prior written consent of an authorized representative of the Discloser, No other right or license, whether expressed or
implied, in the Confidential Information is granted to the Recipient hereunder, Title to the Confidential Information will
remain solely in the Discloser. All use of Confidential Information by the Recipient shall be for the benefit of the
Discloser and any modifications and improvements thereof by the Recipient shall be the sole property of the Discloser.

3, NO WARRANTY. All information is provided “AS IS” and without any warranty, whether express or implied,
as to its accuracy or completeness.

4, DISCLOSURE BY LAW. If Recipient or its Representatives is requested or required by any law, courtor
governmental order to disclose any Confidential Information, Recipient agrees to provide Disclosure with prompt written
notice of each such request, to the extent practical, so that Discloser may seek an appropriate protective order or waive
compliance by the Recipient with the provisions of this Agreement or both. If, absent the entry of a protective order or
the receipt of a waiver under this Agreement, the Recipient or its Representatives is legally compelled or required to
disclose such Confidential Information, Recipient may disclose such information to the persons and to the extent required
without liability under this Agreement,

5, RETURN OF DOCUMENTS. Within ten (10) business days of receipt of the Discloser’s written request, the
Recipient will return to the Discloser all documents, records and copies thereof containing Confidential information. For
purposes of this section, the term “documents” includes all information fixed in any tangible medium of expression, in
whatever form or format.

6. EQUITABLE RELIEF. The Recipient hereby acknowledges that unauthorized disclosure or use of Confidential
Information could cause irreparable harm and significant injury to the Discloser, Accordingly, the Recipient agrees that
the Discloser will have the right to seek and obtain immediate injunctive relief to enforce obligations under this
Agreement in addition to any other rights and remedies it may have.

Te NOTICE OF BREACH. Recipient shall notify the Discloser immediately upon discovery of any unauthorized
use or disclosure of Confidential Information by Recipient or its Representatives, or any other breach of this Agreement
by Recipient or its Representatives, and will cooperate with efforts by the Discloser to help the Discloser regain
possession of Confidential Information and prevent its further unauthorized use.

8. ENTIRE AGREEMENT AND GOVERNING LAW. This Agreement sets forth the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior discussions, representations and agreements
with respect to same. No modification to this Agreement shall be binding unless in writing and signed by both parties.
This Agreement shall be governed and construed in accordance with the laws applicable in the State of Arizona.

9, EXECUTION, This agreement may be executed by facsimile or other electronic signature. In the event that any
signature is delivered by facsimile transmission or by email delivery of an electronic format data file (e.g., .pdf, tiff,
etc, ), such signature shall create a valid and binding obligation of the party executing with the same force and effect as if
such facsimile or electronic data file signature page were an original thereof,

RECIPIENT

a yop

Name: _ Christopher Franke !
Title: ADF a

ADDRESS! 430 [ty bd echergers A UL

PHONE! ? e18 a3 *0989

EMAIL: c !

 

il,com

 
 

(sea: 06-2018) Page 2 of 2 HURRYOR0Z

 
Case 8:18-cv-02869-VMC-CPT Document 114-3 Filed 08/23/19 Page 7 of 11 PagelD 1087

Exhibit 2
Case 8:18-cv-02869-VMC-CPT Document 114-3 Filed 08/23/19 Page 8 of 11 PagelD 1088

CONFIDENTIAL

EMPLOYEE NONDISCLOSURE & COMPUTER USE AGREEMENT
ye,

   

 

  

sacle Cospite |

In consideration of the commencement of Employee's employment with Company and the compensation
that will be paid, Employee and Company agree as follows:

 

This agreement (the "Agreement") is entered into by Al
and its subsidiaries and affiliates ("Company") and
("Employee").

 

 

1. Company's Confidential Information

In the performance of Employee's job duties with Company, Employee will be exposed to Company's
Confidential Information, "Confidential Information" shall mean all written or oral information of a
proprietary, intellectual or similar nature relating to Company's business, projects, operations, activities
or affairs whether of a technical or financial nature or otherwise. Confidential Information includes, but
is not limited to:

(a) technical information concerning Company's products and services, including product know-how,
formulas, designs, devices, diagrams, software code, test results, processes, inventions, research
projects and product development, technical memoranda and correspondence;

(b) information concerning Company's business, including cost information, profits, sales information,
accounting and unpublished financial information, business plans, markets and marketing methods,
customer lists and customer information, purchasing techniques, supplier lists and supplier information
and advertising strategies;

(c) information concerning Company's employees, including salaries, strengths, weaknesses and skills;

(d) information submitted by Company's customers, suppliers, employees, consultants or co-venture
partners with Company for study, evaluation or use; and

(e) any other information not generally known to the public which, if misused or disclosed, could
reasonably be expected to adversely affect Company's business.

2. Nondisclosure of Trade Secrets

Company's Confidential Information are ‘trade secrets’ as defined in Arizona Revised Statutes, Sections
44-401 et seq. Employee shall keep Company's Confidential Information, whether or not prepared or
developed by Employee, in the strictest confidence. Employee will not disclose such information to
anyone outside Company without Company's prior written consent. Nor will Employee make use of any
Confidential Information for Employee's own purposes or the benefit of anyone other than Company.

However, Employee shall have no obligation to treat as confidential any information which:

(a) was in Employee's possession or known to Employee, without an obligation to keep it confidential,
before such information was disclosed to Employee by Company;

(b) is or becomes public knowledge through a source other than Employee and through no fault of
Employee; or

(c) is or becomes lawfully available to Employee from a source other than Company.
3. Confidential Information of Others

Employee will not disclose to Company, use in Company's business, or cause Company to use, any
trade secret of others.

4. Return of Materials

When Employee's employment with Company ends, for whatever reason, Employee will promptly
deliver to Company all originals and copies of all documents, records, software programs, media and ”

Page 1 of 3 Cr

HURRVOZ03

(EE NDA;01-2013)
Case 8:18-cv-02869-VMC-CPT Document 114-3 Filed 08/23/19 Page 9 of 11 PagelD 1089

CONFIDENTIAL

other materials containing any Confidential Information. Employee will also return to Company all
equipment, files, software programs and other personal property belonging to Company.

5. Confidentiality Obligation Survives Employment

Employee's obligation to maintain the confidentiality and security of Confidential Information remains
even after Employee's employment with Company ends and continues for so long as such Confidential
Information remains a trade secret.

6. Computer Access and Use

As part of Employee’s duties, Employee will have access to Company’s Electronic Communication
Systems (ECS), which includes without limitation, its computers, network systems, Internet connection,
Intranet, electronic mail, voicemail, facsimiles, telephones and other information systems used for the
transmission of electronic communications. As a condition of employment, Employee agrees to the
following restrictions on the access and use of Company's ESS:

(a) Any access and use of ESS is strictly limited for purposes relating to Employee’s duties and
responsibilities as an employee, official business within Company and other activities approved in
writing (including e-mail approval) by Company.

(b) All information or messages that are created, sent, received or stored using Company’s ESS remain
the property of Company. Company has the absolute right to monitor and log all aspects of its ESS.
Employee understands and agrees that electronic communications are neither private nor secure.

(c) Employee is the sole person authorized to use the computer account(s) issued to him/her by
Company, and Employee will not share his/her password(s) with anyone. If Employee suspects that
someone else knows his/her password(s), Employee will notify his/her supervisor immediately.

(d) Employee will only access those computing resources that he/she has authorization from Company
to use and will only use such resource in carrying out his/her job duties.

(e) Employee is responsible for all computing activities that occur under his/her personal computer
account(s). If Employee suspects or knows that activities by any individual or entity are in violation of
this agreement, Employee agrees to immediately report it to his/her supervisor.

(f) Prohibited actions using Company’s ECS include, but are not limited to the following: (1) entering
data under another person's computer account or permitting another to enter data under his/her
account; (2) helping an unauthorized person gain access to a Company computer or information asset;
(3) accessing personal Internet email accounts (e.g., Hotmail, Yahoo, AOL, etc.); (4) sending or
displaying materials that are sexually explicit, threatening, discriminatory, harassing, illegal or
otherwise inappropriate; (5) using the system for illegal or criminal activities, commercial ventures,
private profit, religious or political causes, any form of solicitation (except those approved by
Company); (6)sending or receiving documents in violation of copyright laws; (7) transmitting
confidential patient, business or risk management information to any non-Company email address; (8)
attaching unauthorized devices to Company's computer network; and (9) attempting to gain access to
an unauthorized area of any computing system or disabling it in any way.

7. General Provisions

(a) Affiliates and Subsidiaries. For purposes of sections 1, 2, 3, 4, and 5 of this Agreement, the
term “Company” shall include all affiliates and subsidiaries of Company, all directors,
shareholders, and officers of Company, and all directors, shareholders and officers of Company’s
affiliates and subsidiaries.

(b) Relationships: Nothing contained in this Agreement shall be deemed to make Employee a partner
or joint venturer of Company for any purpose,

Cr

Page 2 of 3

HURRYORD4
Case 8:18-cv-02869-VMC-CPT Document 114-3 Filed 08/23/19 Page 10 of 11 PageID 1090

CONFIDENTIAL

(c) Severability: If a court finds any provision of this Agreement invalid or unenforceable, the
remainder of this Agreement shall be interpreted so as best to effect the intent of Company and
Employee.

(d) Integration: This Agreement expresses the complete understanding of the parties with respect to
the subject matter and supersedes all prior proposals, agreements, representations and
understandings. This Agreement may not be amended except in a writing signed by both Company and
Employee.

(e) Waiver: The failure to exercise any right provided in this Agreement shall not be a waiver of prior or
subsequent rights.

(f) Injunctive Relief: Any misappropriation of any of the Confidential Information in violation of this
Agreement may cause Company irreparable harm, the amount of which may be difficult to ascertain,
and therefore Employee agrees that Company shall have the right to apply to a court of competent
jurisdiction for an order enjoining any such further misappropriation and for such other relief as
Company deems appropriate. This right is to be in addition to the remedies otherwise available to
Company.

(g) Indemnity: Employee agrees to indemnify Company against any and all losses, damages, claims or
expenses incurred or suffered by Company as a result of Employee's breach of this Agreement.

(h) Attorney Fees and Expenses: In a dispute arising out of or related to this Agreement, the prevailing
party shall have the right to collect from the other party its reasonable attorney fees and costs and
necessary expenditures.

(i) Governing Law. This Agreement shall be governed in accordance with the laws of the State of
Arizona.

(j) Jurisdiction. Employee consents to the exclusive jurisdiction and venue of the federal and state
courts located in Maricopa County, Arizona in any action arising out of or relating to this Agreement.
Employee waives any other venue to which Employee might be entitled by domicile or otherwise.

(k) Successors & Assigns. This Agreement shall bind each party's heirs, successors and assigns.
Company may assign this Agreement to any party at any time. Employee shall not assign any of his or
her rights or obligations under this Agreement without Company's prior written consent. Any
assignment or transfer in violation of this section shall be void.

8. Signatures

Employee has carefully read all of this Agreement and agrees that all of the restrictions set forth are fair
and reasonably required to protect Company's interests. Employee has received a copy of this
Agreement as signed by Employee.

Employee:

CC ALL (Signature)
Cacis j ne ve! (Typed or Printed Name)
Date: $2/91/2 DIS

Page 3 of 3

HURRAOEOS
Case 8:18-cv-02869-VMC-CPT Document 114-3 Filed 08/23/19 Page 11 of 11 PagelD 1091

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on August 23, 2019, the foregoing document was filed with the
Court’s CM/ECF system, which will send electronic notice to all counsel of record.

/s/ Jordan Susman
Attorney
